                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

OMAR WINSTON KHOURI,                             §
                                                 §
                                                 §
       Plaintiff,                                §
vs.                                              §            Civil Action No. 1:20-cv-00580
                                                 §
NATIONAL GENERAL INSURANCE                       §
MARKETING, INC., AND                             §
AMERICAN SELECT PARTNERS, LLC,                   §
                                                 §
       Defendants.                               §


                    AGREED MOTION TO MODIFY RULE 26(F) REPORT


       Defendants National General Insurance and Marketing, Inc. American Select Partners,

LLC (together, “Defendants”), by and through their counsel, and with the agreement of Plaintiff

Omar Winston Khouri (“Plaintiff”), pro se (together, the “Parties”), file their Motion to Modify

Rule 26(f) Report and respectfully state as follows:

       With this Motion, the Parties seek to modify the Rule 26(f) Report, Docket No. 13, filed

herein as follows: Extend the completion of discovery from May 1, 2021 to June 30, 2021.

       The parties have engaged in extensive written discovery and conferred about that

discovery. In seeking to extend the discovery period, the parties seek to complete deposition

discovery, which includes non-party depositions in more than one jurisdiction, and which, coupled

with the Covid-19 pandemic’s restrictions and protocols, have presented logistical, timing, and

technology issues. The Parties believe that the requested brief extension will allow them to

complete the depositions and discovery.

       The agreed requested extension of time to complete discovery is not sought solely for

purposes of delay, but in order so that justice may be done in this case.

AGREED MOTION TO MODIFY RULE 26(F) REPORT                                              Page 1 of 3




       Case 1:20-cv-00580-TDS-JLW Document 34 Filed 04/15/21 Page 1 of 3
                                              Respectfully submitted,

                                              /s/ Edwin W. Bowden
                                              Bowden Gardner & Hill, P.C.
                                              (NC Bar No. 16563)
                                              119 Brookstown Ave., Suite 401
                                              Winston-Salem, NC 27104
                                              Telephone:    336-714-2097
                                              Facsimile:    336-714-2098
                                              Email:        ed@bowdengardner.com

                                              Of Counsel/

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Charles W. Gameros, Jr., P.C.
                                              (TX Bar No. 00796596)
                                              HOGE & GAMEROS, L.L.P.
                                              6116 N. Central Expressway, Suite 1400
                                              Dallas, Texas 75206
                                              Telephone:     (214) 765-6002
                                              Facsimile:     (214) 559-4905
                                              E-Mail:        BGameros@LegalTexas.com

                                              ATTORNEYS FOR DEFENDANTS

                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Defendants and Plaintiff, pro se, have
discussed the forgoing document, and that Plaintiff AGREES with the extension described herein.

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Attorney for Defendants

                              CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.3(d), the undersigned hereby certifies absent the caption,
signature lines, and certificates, the program used to prepare this Motion prior to its conversion to
portable document format calculated the number of words in it as 178.

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Attorney for Defendants




AGREED MOTION TO MODIFY RULE 26(F) REPORT                                                 Page 2 of 3




       Case 1:20-cv-00580-TDS-JLW Document 34 Filed 04/15/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was served on the
following persons or entities via the means indicated this the 15th day of April, 2021:

        VIA REGULAR MAIL
        Omar Winston Khouri
        1009 Cross Gate Road
        Winston-Salem, NC 27106
        Pro se

                                            /s/Charles W. Gameros, Jr., P.C.
                                            Attorney for Defendants




AGREED MOTION TO MODIFY RULE 26(F) REPORT                                            Page 3 of 3




      Case 1:20-cv-00580-TDS-JLW Document 34 Filed 04/15/21 Page 3 of 3
